IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A.                      : No. 356 MAL 2016
SUCCESSOR BY MERGER TO WELLS                :
FARGO HOME MORTGAGE, INC.,                  :
BACKED CERTIFICATES, SERIES 2005-           : Petition for Allowance of Appeal from
OPTI,                                       : the Order of the Superior Court
                                            :
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MARY SHIRLEY GOLPHIN,                       :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.